DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, specifically, applicant alleges that Magno does not disclose an inferior secondary window having cutting edges, however, the new grounds of rejection below does not cite Magno for this feature but rather cites Steinwachs as teaching this feature in combination with Magno
Specification
Applicant’s arguments, see “Remarks made in amendment”, filed 03/01/2022, with respect to the objection to the title not being descriptive have been fully considered and are persuasive.  The objection of the Specification in regards to the title of the invention has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-17, 19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magno (US 20190021765 A1) (previously of record) in view of Steinwachs (US 2013/0274751 A1)
Regarding claim 1, Magno discloses: A surgical instrument (see Fig. 1) for resecting tissue (see Paragraph 47 mentioning a Tissue Resection Blade), comprising: an shaft extending about a longitudinal axis to a working end (see Fig. 1 showing a shaft 14 extending to a working end denoted as element 52 in Fig. 2), the shaft comprising an outer sleeve (outer blade 16, see Fig. 2) and an inner sleeve (inner blade 18, see Fig. 6) arranged co-axially (see Fig. 8 showing outer and inner blade arranged co-axially), wherein the inner sleeve is rotatable relative to the outer sleeve (see Paragraph 29 mentioning middle/inner blade 18 being rotatable within the outer blade); a plurality of first cutting edges located at a distal portion of the inner sleeve (see Fig. 8 showing a plurality of cutting edges at the distal end of the device where the inner blade resides during use); a primary window located in a superior side of the outer sleeve (see Fig. 10 showing first window 32 in the superior (top) portion of outer blade 16); a distal window in a distal tip of the outer sleeve (oscillating blade window 54, see Fig. 8) ; and the outer sleeve further including a bridge portion intermediate to the primary window and to the distal window (see Fig. 9 below showing bridge portion intermate to primary and distal windows).
However, Magno does not disclose a secondary window in an inferior side of the outer sleeve, wherein the secondary window comprises a plurality of second cutting edges.
However, in the same field of endeavor, namely surgical cutting devices comprising rotatable cutting blade capable of resecting tissue, Steinwachs teaches a surgical cutting device (see Fig. 1) seen to be capable of tissue resecting comprising a primary window (first window 16, see Figs. 1 and 3) located on the superior side of the device, and a second window (oval window 50, see Fig. 6), located on the inferior side of the device, opposite that of the first window 16, the second window comprising cutting edges (separating edge 56, see Fig. 7, see Paragraph 81 mentioning the edges can penetrate tissue or cartilage) to cut pieces of tissue or cartilage to then be sucked off through an inner shaft (see Paragraph 81), thereby resecting the cut tissue or cartilage.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the device of Magno to include the secondary window as taught and suggested by Steinwachs to, in this case, allow the device of Magno to cut pieces of tissue or cartilage to then be sucked off through an inner shaft from the inferior side of the device(see Steinwachs Paragraph 81), thereby resecting the cut tissue or cartilage.


    PNG
    media_image1.png
    192
    264
    media_image1.png
    Greyscale

Fig. 9

Regarding claim 2, Magno discloses the invention of claim 1, Magno further discloses where the primary window includes a first lateral side circumferentially spaced from a second lateral side (see Fig. 9 showing first window having two sides separated by an opening) where the bridge portion extends the first lateral side and the second lateral side in a transverse plane that is between 0 degrees and 45 degrees from being orthogonal to the longitudinal axis (see Fig. 5 below showing measured angle between 0 and 45 degrees from being orthogonal to the longitudinal axis between Angle 1 and Angle 2)


    PNG
    media_image2.png
    399
    195
    media_image2.png
    Greyscale

Fig. 5
Regarding claim 3, Magno discloses the invention of claim 1, Magno further discloses wherein the distal window is disposed at least partially in a rounded distal tip of the working end (see Fig. 5 showing a rounded distal tip in the working end that holds the distal window)
Regarding claim 4, Magno discloses the invention of claim 1, Magno further discloses wherein the plurality of first cutting edges of the inner sleeve are exposed in both the primary window and the distal window during rotation of the inner sleeve (see Fig. 11 showing teeth of the inner blade in the distal tip oscillating window/second window, noting the teeth would have been present in the primary window as the inner blade is slid towards the working end (see Paragraph 34 mentioning how the inner blade reciprocates within the outer blade) within the outer blade while being able to rotate)
Regarding claim 5, Magno discloses the invention of claim 1, Magno further discloses wherein the plurality of first cutting edges of the inner sleeve comprise a first lateral side circumferentially spaced from a second lateral side of an inner sleeve window (see Fig. 11 showing the plurality of cutting edges comprising two sides separated by a gap that is circumferentially space between the two edges)
Regarding claim 8, the combination of Magno and Steinwachs disclose all limitations of the invention of claim 1, the combination further discloses wherein a wall portion of the outer sleeve is intermediate the secondary window and the distal window (element 30 in Magno Fig. 5 denotes a wall that would be intermediate the secondary window as included from Steinwachs on the inferior side of the outer blade and the distal window on the superior side of the outer blade).
Regarding claim 10, the combination of Magno and Steinwachs disclose all limitations of the invention of claim 1.
	However, the combination does not expressly disclose wherein a wall portion of the outer sleeve intermediate to the secondary window and the distal window has a dimension of at least 0.5 mm about a tangent to a wall surface.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the combination device of Magno as modified by Steinwachs to have a wall portion of the outer blade to have a dimension of at least 0.5mm about a tangent to a wall surface since it has been held that “where the only difference between the prior art and the claims was a recitations of relative dimensions of the claimed device and a device having the claims relative dimensions would not perform different than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardener v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied 469 U.S. 830, 225, SPQ 232 (1984). In the instant case, the device of the combination of Magno and Steinwachs would not operate differently with the claimed dimension and since the thickness of the wall is can be any dimension that allows it to remain intermediate to the distal and secondary windows, the device would function properly having the claimed dimension. Further, applicant places no criticality on the dimension range claimed, indicating that the dimension can be any dimension greater than 0.5mm (see Specification Paragraph 8).
Regarding claim 11, Magno disclose the invention of claim 1, Magno further discloses wherein the bridge portion of the outer sleeve intermediate to the primary window and the distal window has an axial dimension across of at least 0.5 mm about a tangent to a wall surface (see Fig. 10 dimension of thickness of the bridge “I” having a thickness of 0.69mm, see Paragraph 36)
Regarding claim 12, Magno discloses the invention of claim 1, Magno further discloses wherein a ratio of an area of the distal window to an area of the primary window ranges from 0.1:1 to 0.8:1 (Refering to Fig. 10 and Paragraph 36 for length of the primary and distal windows, assuming a uniform width “D”, the length of the distal window (G), marked as 5.08mm compared to the length of the primary window (C) marked as 15.37mm gives a ratio of about 0.33, within the range of the claim).
Regarding claim 13, Magno discloses: surgical instrument (see Fig. 1) for resecting tissue (see Paragraph 47 mentioning a Tissue Resection Blade), comprising: an elongated shaft extending about a longitudinal axis (see Fig. 1 showing a shaft 14 extending to a working end denoted as element 52 in Fig. 2) comprising an inner sleeve (inner blade 18, see Fig. 6)  coaxial with an outer sleeve (outer blade 16, see Fig. 2, see Fig. 8 showing outer and inner blade arranged co-axially), wherein the inner sleeve is rotatable in the outer sleeve (see Paragraph 29 mentioning middle/inner blade 18 being rotatable within the outer blade); wherein the inner sleeve has an inner cutting window in a distal end thereof (see Fig.. 6 showing an inner cutting window in the distal end of the outer blade labeled by element 42); and wherein the outer sleeve has a first window (first window 32, see Fig. 5), a second window (second window 34, see Fig. 5) and a first bridge element intermediate to the first window and the second window (see Fig. 9 above showing the first bridge element), wherein the second window comprises an outer cutting window (see Paragraph 30 mentioning the edges of window 34 may comprise serrations and/or knife edges, seen to comprise a cutting edge)
Magno fails to disclose a third window and a second bridge element intermediate to the second and third window.
However, in the same field of endeavor, namely surgical cutting devices comprising rotatable cutting blade capable of resecting tissue, Steinwachs teaches a surgical cutting device (see Fig. 1) seen to be capable of tissue resecting comprising a primary window (first window 16, see Figs. 1 and 3) located on the superior side of the device, and a third window (oval window 50, see Fig. 6), located on the inferior side of the device, opposite that of the first window 16, the third window comprising cutting edges (separating edge 56, see Fig. 7, see Paragraph 81 mentioning the edges can penetrate tissue or cartilage) to cut pieces of tissue or cartilage to then be sucked off through an inner shaft (see Paragraph 81), thereby resecting the cut tissue or cartilage. Inclusion of said third window would create a second bridge of the outer sleeve denoted by Element 30 in Magno Fig. 5 that would be intermediate the second window and third window after inclusion of the third window from Steinwachs on the inferior side of the outer blade.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the device of Magno to include the third window as taught and suggested by Steinwachs to, in this case, allow the device of Magno to cut pieces of tissue or cartilage to then be sucked off through an inner shaft from the inferior side of the device (see Steinwachs Paragraph 81), thereby resecting the cut tissue or cartilage.
Regarding claim 14, the combination of Magno and Steinwachs disclose the invention of claim 13, Magno further discloses where the first window includes a first lateral side circumferentially spaced from a second lateral side (see Fig. 9 showing first window having two sides separated by an opening) where the first bridge element extends the first lateral side and the second lateral side in a transverse plane that is between 0 degrees and 45 degrees from being orthogonal to the longitudinal axis (see Fig. 5 below showing measured angle between 0 and 45 degrees from being orthogonal to the longitudinal axis between Angle 1 and Angle 2)
	Regarding claim 15, the combination of Magno and Steinwachs disclose the invention of claim 13, Magno further discloses wherein the second window is disposed at least partially in a rounded distal tip of a working end (see Fig. 5 showing a rounded distal tip in the working end that holds the second window)
	Regarding claim 16, the combination of Magno and Steinwachs disclose the invention of claim 13, Magno further discloses wherein a plurality of cutting edges of the inner sleeve are exposed in both the first window and the second window during rotation of the inner sleeve (see Fig. 11 showing teeth of the inner blade in the distal tip oscillating window/second window, noting the teeth would have been present in the first window as the inner blade is slid towards the working end (see Paragraph 34 mentioning how the inner blade reciprocates within the outer blade) within the outer blade while being able to rotate)
	Regarding claim 17, the combination of Magno and Steinwachs disclose the invention of claim 13, Magno further discloses wherein a plurality of cutting edges of the inner sleeve comprise a first lateral side circumferentially spaced from a second lateral side of an inner sleeve window (see Fig. 11 showing the plurality of cutting edges comprising two sides separated by a gap that is circumferentially space between the two edges)
	Regarding claim 19, the combination of Magno and Steinwachs disclose the invention of claim 13, Steinwachs further discloses wherein the third window is on an inferior side of the outer sleeve (see Steinwachs Figs. 6-7 showing oval window 50 on the inferior side of the outer shaft 12)
Regarding claim 21, the combination of Magno and Steinwachs disclose the invention of claim 13, Magno further discloses wherein the first bridge element of the outer sleeve intermediate to the first window and the second window has an axial dimension across of at least 0.5 mm about a tangent to a wall surface (see Fig. 10 dimension of thickness of the first bridge “I” having a thickness of 0.69mm, see Paragraph 36).
Regarding claim 22, the combination of Magno and Steinwachs disclose all limitations of the invention of claim 13.
	However, the combination does not expressly disclose wherein the second bridge of the outer sleeve intermediate to the secondary window and the distal window has a dimension of at least 0.5 mm about a tangent to a wall surface.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the combination device of Magno and Steinwachs to have a second bridge of the outer blade to have a dimension of at least 0.5mm about a tangent to a wall surface since it has been held that “where the only difference between the prior art and the claims was a recitations of relative dimensions of the claimed device and a device having the claims relative dimensions would not perform different than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardener v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied 469 U.S. 830, 225, SPQ 232 (1984). In the instant case, the device of the combination of Magno and Steinwachs would not operate differently with the claimed dimension and since the thickness of the second bridge is can be any dimension that allows it to remain intermediate to the distal and secondary windows, the device would function properly having the claimed dimension. Further, applicant places no criticality on the dimension range claimed, indicating that the dimension can be any dimension greater than 0.5mm (see Specification Paragraph 8).
Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magno (US 20190021765 A1) (previously of record) in view of Steinwachs (US 2013/0274751 A1), in further view of Truckai (US 20200146703 A1) (previously of record)
Regarding claim 9, the combination of Magno and Steinwachs disclose all limitations of the invention of claim 1, the combination further discloses wherein a width of the primary window extends over a radial angle greater than 120 degrees over an axial length thereof (see Magno Fig. 5 showing a primary window having a radial angle greater than 120 degrees over an axial length as the other side of the window is not visible over the first side shown in Fig. 5, taken to mean the angle is at least a radial angle 180 degrees over an axial length).
However, the combination does not expressly disclose wherein the width of the secondary window extends over a radial angle less than 60 degrees over the axial length thereof.
However, in the same field of endeavor, namely surgical resecting devices, Truckai teaches a surgical resecting device (see Figs. 12-13) comprising a primary window (window 558, see Fig. 13) and a secondary window (opening 572, see Fig. 13) located on the inferior side of the device, wherein the width of the secondary window is seen to extend over a radial angle less than 60 degrees over the axial length thereof (see Fig. 13, see also Paragraph 85 mentioning the opening 572 is between 10-20% of the area of window 558, seen to be less than 180 degrees, implying the maximum area the opening 572 can occupy is less than 36 degrees (180 * 0.2) in order to provide adequate flow through the outflow opening 572 (see Paragraph 85)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the secondary opening of Magno, as modified by Steinwachs to have a width that extends over a radial angle less than 60 degrees over the axial length thereof as suggested and taught by Truckai to, in this case, provide adequate flow for tissue being resected and taken into the secondary window during a resecting procedure (see Truckai Paragraph 85)
Regarding claim 20, the combination of Magno and Steinwachs disclose the invention of claim 13, the combination further discloses wherein a width of the first window extends over a radial angle greater than 120 degrees over an axial length thereof (see Magno Fig. 5 showing a primary window having a radial angle greater than 120 degrees over an axial length as the other side of the window is not visible over the first side shown in Fig. 5, taken to mean the angle is at least a radial angle 180 degrees over an axial length).
However, the combination does not expressly disclose wherein the width of the secondary window extends over a radial angle less than 60 degrees over the axial length thereof.
However, in the same field of endeavor, namely surgical resecting devices, Truckai teaches a surgical resecting device (see Figs. 12-13) comprising a primary window (window 558, see Fig. 13) and a secondary window (opening 572, see Fig. 13) located on the inferior side of the device, wherein the width of the secondary window is seen to extend over a radial angle less than 60 degrees over the axial length thereof (see Fig. 13, see also Paragraph 85 mentioning the opening 572 is between 10-20% of the area of window 558, seen to be less than 180 degrees, implying the maximum area the opening 572 can occupy is less than 36 degrees (180 * 20%) in order to provide adequate flow through the outflow opening 572 (see Paragraph 85)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the secondary opening of Magno, as modified by Steinwachs to have a width that extends over a radial angle less than 60 degrees over the axial length thereof as suggested and taught by Truckai to, in this case, provide adequate flow for tissue being resected and taken into the secondary window during a resecting procedure (see Truckai Paragraph 85)
Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magno (US 20190021765 A1) (previously of record) in view of Steinwachs (US 2013/0274751 A1), in further view of Orczy (US 20160346036 A1) (previously of record)
Regarding claim 6, the combination of Magno and Steinwachs disclose all limitations of the invention of claim 1.
However, the combination fails to disclose wherein the plurality of first cutting edges of the inner sleeve comprise a plurality of burr edges but does disclose that any suitable surface may be provided (see Paragraph 31).
However, in the same field of endeavor, namely surgical resecting devices, Orczy discloses wherein the plurality of first cutting edges of the inner sleeve comprise a plurality of burr edges (see Paragraph 78) to better adapt the blade to resect soft tissue when rotated or oscillated in an interface with soft tissue (see Paragraph 78)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first cutting edges of the inner sleeve of Magno (as discussed in Magno Paragraph 31) to include the burred edges of Orczy as a suitable edge surface to more easily resect soft tissue when rotated or oscillated when in contact with soft tissue (see Paragraph 78). 
Regarding claim 18, the combination of Magno and Steinwachs disclose all limitations of the invention of claim 13.
However, the combination fails to disclose wherein the plurality of cutting edges of the inner sleeve comprise a plurality of burr edges but does disclose that any suitable surface may be provided (see Paragraph 31).
However, in the same field of endeavor, namely surgical resecting devices, Orczy discloses wherein the plurality of cutting edges of the inner sleeve comprise a plurality of burr edges (see Paragraph 78) to better adapt the blade to resect soft tissue when rotated or oscillated in an interface with soft tissue (see Paragraph 78)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting edges of the inner sleeve of Magno (as discussed in Magno Paragraph 31) to include the burred edges of Orczy as a suitable edge surface to more easily resect soft tissue when rotated or oscillated when in contact with soft tissue (see Paragraph 78). 
	Conclusion	
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2021/0007793 A1 to
Germain, US 2006/0196038 A1 to Van Wyk, US 2021/0282799 A1 to Curtin, and US 83113502 B2 to Heisler all disclose surgical resecting devices having a rotatable inner sleeve and first cutting window.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771